Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 09/20/2021, 02/02/2022, 05/25/2022 & 08/24/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER COMMENTS
After careful consideration and review, previous office action dated 10/18/2022 is withdrawn.  A new office action is issued as follows.  Response period is restarted as of the mailing date of this action. 
APPLICATION STATUS
Applicant states that this application is a continuation or divisional application of the prior-filed application.  A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: Parent Case 16/441,749 disclosure filed 06/14/2019 is silent to “artificial learning model”.  “artificial learning model” is disclosed in current application specification and claims.  


DOUBLE PATENTING

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 is rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent 11,172,873 in view of Ma et al. (U.S. Publication 2018/0318719)
As to claim 1, instant application discloses (a) a camera to capture an image of a user and to send the image to a hair analysis processor; (‘873 Claim 1 discloses a camera to capture an image of a user and to send the image to a hair analysis processor)
 (b) the hair analysis processor: to analyze the user's hair condition based on the image by using an deep neural network that is trained using a plurality of images of users that each feature one or more micro features of a respective user's hair (See ‘873 Claim 1 discloses the hair analysis processor: to analyze the user's hair condition based on the image by using an deep neural network that is trained using a plurality of images of users that each feature one or more micro features of a respective user's hair); and to provide an analysis result to a display wherein the analysis result is at least one of the following: the analyzed hair condition; a hair prediction based on the analyzed hair condition; a hair product recommendation based on the analyzed hair condition; a hair product usage recommendation based on the analyzed hair condition; and a hair style recommendation based on the analyzed hair condition; (c) the display to display the analysis result to the user. (See ‘873 Claim 1 discloses and to provide an analysis result to a display wherein the analysis result is at least one of the following: the analyzed hair condition; a hair prediction based on the analyzed hair condition; a hair product recommendation based on the analyzed hair condition; a hair product usage recommendation based on the analyzed hair condition; and a hair style recommendation based on the analyzed hair condition; (c) the display to display the analysis result to the user)
U.S. Patent 11,172,873 is silent to the use of an artificial learning model trained using a plurality of images with features.  
However, Ma’s [0027] discloses the use of an artificial learning model trained using a plurality of images with features.  (See [0027] discloses extracting a dog’s color and geometric shape.  storing said parameters…wherein all example of the stored information is a neural network parameter associated with the dog.  The above process is disclosed as a training of the artificial learning model)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify U.S. Patent 11,172,873 to include the above limitations in order to facilitate seamless and precise object rendering (See [0027]). 
As to claim 8, instant application discloses a hair analysis method comprising: (a) capturing an image of a user as captured by a camera and sending the image to a hair analysis processor (See ‘873 Claim 8 discloses capturing an image of a user as captured by a camera and sending the image to a hair analysis processor); (b) analyzing the user's hair condition at the hair analysis processor, based on the image from the camera by using an deep neural network that is trained using a plurality of images of users that each feature one or more micro features of a respective user's hair, and to provide an analysis result to a display wherein the analysis result is at least one of the following: the analyzed hair condition (See ‘873 Claim 8 discloses analyzing the user's hair condition at the hair analysis processor, based on the image from the camera by using an deep neural network that is trained using a plurality of images of users that each feature one or more micro features of a respective user's hair, and to provide an analysis result to a display wherein the analysis result is at least one of the following: the analyzed hair condition); a hair prediction based on the analyzed hair condition (See ‘873 Claim 8 discloses a hair prediction based on the analyzed hair condition); a hair product recommendation based on the analyzed hair condition (See ‘873 Claim 8 discloses a hair product recommendation based on the analyzed hair condition); a hair product usage recommendation based on the analyzed hair condition (See ‘873 Claim 8 discloses a hair product usage recommendation based on the analyzed hair condition); and a hair style recommendation based on the analyzed hair condition; (c) displaying at the display the analysis result to the user (See ‘873 Claim 8 discloses a hair style recommendation based on the analyzed hair condition; (c) displaying at the display the analysis result to the user).
U.S. Patent 11,172,873 is silent to the use of an artificial learning model trained using a plurality of images with features.  
However, Ma’s [0027] discloses the use of an artificial learning model trained using a plurality of images with features.  (See [0027] discloses extracting a dog’s color and geometric shape.  storing said parameters…wherein all example of the stored information is a neural network parameter associated with the dog.  The above process is disclosed as a training of the artificial learning model)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify U.S. Patent 11,172,873 to include the above limitations in order to facilitate seamless and precise object rendering (See [0027]). 
As to claims 2-7 & 9-14, these claims are rejected due to their dependence on claims 1 & 8 and are rejected for the same reasons.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661